DETAILED ACTION
This office action is in response to applicant’s filing dated February 8, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4-6, 10-15, and 19-21 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 8, 2021.  Acknowledgement is made of Applicant’s amendment of claim 1.  Claim(s) 3, 7-9, and 16-18 were previously canceled.
Applicants elected without traverse pancreatitis as the elected non-cancerous medical condition species in the reply filed on March 8, 2019.  The requirement is still deemed proper.  Claim(s) 4-6 and 20 remain withdrawn.  
Claims 1, 2, 10-15, 19 and 21 are presently under examination as they relate to the elected species: pancreatitis.

Priority
The present application claims benefit of US Provisional Application Nos. 62/535,376; 62/574,449; and 62/589,734 filed on July 21, 2017; October 19, 2017; and November 22, 2017, respectively.  The effective filing date of the instant application is July 21, 2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 14-22 is/are directed to process claims that involve Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo)).  
The rationale for this determination is explained below:
The claims are directed to a naturally principle between: 
“correlation of trypsin-3 concentration and pancreatitis disease state.”
The essential inquires for subject matter eligibility under 35 USC 101 are (see MPEP 2106.01):
1- Is the claimed invention directed to a process, defined as an act, or a series of acts or steps?
2- Does the claim focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation (collectively referred to as a natural principle herein)? (Is the natural principle a limiting feature of the claim?), and
3- Does the claim include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself? (Is it more than a law of nature plus the general instruction to simply “apply it”?).
The following analysis applies to claims: 1, 2, and 10-15.
Regarding inquiry 1, 
Applicant’s claims are clearly directed to a process of testing a biological sample from a human subject having a non-cancerous medical condition, pancreatitis, and confirming that a human trypsin-3 concentration is above the limit of normality.”

MPEP 2106.01 states:
A natural principle is the handiwork of nature and occurs without the hand of man. For example, the disinfecting property of sunlight is a natural principle. The relationship between blood glucose levels and diabetes is a natural principle. A correlation that occurs naturally when a man-made product, such as a drug, interacts with a naturally occurring substance, such as blood, is also considered a natural principle because, while it takes a human action to trigger a manifestation of the correlation, the correlation exists in principle apart from any human action. These are illustrative examples and are not intended to be limiting or exclusive. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For this analysis, a claim focuses on a natural principle when the natural principle is a limiting element or step. In that case, the claim must be analyzed (in Inquiry 3) to ensure that the claim is directed to a practical application of the natural principle that amounts to substantially more than the natural principle itself. So, for instance, a claim that recites a correlation used to make a diagnosis focuses on a natural principle and would require further analysis under Inquiry 3. 
In the instant case:
The correlation between: “correlation of trypsin-3 concentration and pancreatitis disease state” is the handwork of nature and occurs without the hand of man (even though it requires the hand of man to detect such biological/pharmacological activity, the biological/pharmacological activity exists apart from any human action, regardless of whether it goes detected or undetected by the hand of man).


Regarding inquiry 3, 
MPEP 2106.01 states:
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself. Elements or steps that do not integrate the natural principle and are merely appended to it would not be sufficient. In other words, the additional elements or steps must not simply amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. See id. at 1966. For example, a claim to diagnosing an infection that recites the step of correlating the presence of a certain bacterium in a person’s blood with a particular type of bacterial infection with the additional step of recording the diagnosis on a chart would not be eligible because the step of recording the diagnosis on the chart is extra-solution activity that is unrelated to the correlation and does not integrate the correlation into the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968. A claim with steps that add something of significance to the natural laws themselves would be eligible because it would confine its reach to particular patent-eligible applications of those laws, such as a typical patent on a new drug (including associated method claims) or a new way of using an existing drug. See id. at 1971; see also 35 U.S.C. 100(b). In other words, the claim must be limited so that it does not preempt the natural principle being recited by covering every substantial practical application of that principle. The process must have additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself. See id. at 1968.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim that would fail this inquiry includes, for example, a claim having a limitation that describes a law of nature and additional steps that must be taken in order to apply the law of nature by establishing the conditions under which the law of nature occurs such as a step of taking a sample recited at a high level of generality to test for a naturally occurring correlation. See id. at 1970. Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. at 1966, 1970. A combination of steps that amounts to nothing significantly more than an instruction to doctors to “apply” applicable natural laws when treating their patients would also not be sufficient. See id. at 1970. 
In the instant case, there are no additional steps required other than providing instructions to treat.  The Examiner notes that the instant claims as written do not require an administration step or that the pancreatitis is treated.  The additional step: “providing to the human instructions to take a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically-acceptable carrier and the compound N-a-(2,4,6- triisopropylphenylsulfonyl)-3-hydroxyamidino-phenylalanine-4-ethoxycarbonylpiperazide, stereoisomer, racemic mixture, metabolite, pharmaceutically acceptable salt, crystal, or any combination thereof” is no more than a step that is well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, and as such is not sufficiently specific.  Moreover, measuring trypsin-3 to diagnose pancreatitis is a step that is well described in the prior art, as evidenced by Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513).  Oiva teaches three human trypsinogen genes (PRSS1, PRSS2, and PRSS3) encode highly similar proteins trypsinogen 1, 2, and 3, also called cationic trypsinogen, anionic trypsinogen, and 
In other words, the idea is trying to avoid Applicant to have monopoly over a natural law, even if Applicant was the first to discover the natural law.
The claims essentially set a law of nature with generalized instructions how to apply it.
Regarding the limitations directed to “confirming,” “confirming” is considered to encompass mental steps that are not transformative.


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513).
Regarding claims 1, 2, 10, 11, and 21, Jacob teaches use of proteinase inhibitors in the treatment of autoimmune diseases (title); substances which inhibit one or more proteases with arginine/lysine specificity are particularly suitable; proteases of this type, which are preferably inhibited are trypsin-like proteases, urokinase (uPA) and trypsin (page 2 of translation, lines 68-71); diseases that can be treated with the aid of the disclosed inhibitor substances include pancreatitis (see page 2 of translation, last bridge paragraph).  Jacob teaches the use according to the invention takes place by administering the protease-inhibiting substance in a suitable manner; the substance can be administered in any form of administration that is suitable for the application; examples include the administration as an injectable solution, as a tablet, capsule, dragee, pellet or suppository (see page 6 of the translation, line 235-240).  Jacob teaches two types of inhibitors were tested with regard to their effect on the two enzymes and compared with the inhibitory effect on trypsin; the results are sown in Tables I and II (see page 7, line 257-258).  Table II lists compounds of the structure:

    PNG
    media_image2.png
    404
    443
    media_image2.png
    Greyscale

In the fifth compound, hereinafter referred to as Compound 5, in table II, R is 
    PNG
    media_image3.png
    124
    341
    media_image3.png
    Greyscale

and has a Ki for trypsin of 0.037 µmol/l (see Table II of original document).  Thus, Compound 5 of table II is equivalent to WX-UK1, N-α(2,4,6-triisopropylphenylsulfonyl)-3-amidino-(L)-phenylalanine-4-ethoxy-carbonylpiperazide-hydrochloride), and is a trypsin inhibitor.  Jacob does not teach i) the proteinase inhibitor is N-α-(2,4,6- triisopropylphenylsulfonyl)-3-hydroxyamidino-phenylalanine-4-ethoxycarbonylpiperazide or ii) obtaining testing the sample to obtain human trypsin-3 concentration.
Wilex teaches mesupron is an orally available prodrug; once absorbed into the blood from the intestine, it is chemically reduced (loses an oxygen atom) to the active form: WX-UK1; mesupron itself is metabolized within 3-4 hours and is undetectable in plasma after 24 hours; mesupron does not accumulate on repeat dosing (page 4, 2nd paragraph).

    PNG
    media_image4.png
    314
    507
    media_image4.png
    Greyscale

 
Mesupron is equivalent to instantly claimed compound, N-α-(2,4,6- triisopropylphenylsulfonyl)-3-hydroxyamidino-phenylalanine-4-ethoxycarbonylpiperazide.
As such, since Jacob teaches a method of treating pancreatitis comprising administering a trypsin inhibitor, Compound 5 (equivalent to WX-UK1), and since Wilex teaches WX-671, which is equivalent to the instantly claimed compound is an orally available prodrug of WX-UK1 that does not accumulate and is metabolized and undetectable in plasma after 24 hours, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any proteinase inhibitor) for another (WX-671) with an expectation of success, since the prior art establishes that both function in similar manner and since the prior art teaches WX-671 is a prodrug of Compound 5 (WX-UK1).  Moreover, the skilled artisan would have been further motivated to administer WX-671 in place of WX-UK1, since it was known that WX-671 is a prodrug of WX-UK1 that does not accumulate and is metabolized and undetectable in plasma 

	ii)  Regarding the limitation confirming that trypsin-3 concentration is above the upper limit of normality, Artigas teaches serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis (page 219, Summary); and measurement of serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis.  
Oiva teaches three human trypsinogen genes (PRSS1, PRSS2, and PRSS3) encode highly similar proteins trypsinogen 1, 2, and 3, also called cationic trypsinogen, anionic trypsinogen, and mesotrypsinogen (page 1506, left, 1st paragraph); human genes: PRSS1, protease, serine, 1 (trypsin 1); PRSS2, protease, serine, 2 (trypsin 2); PRSS3, protease, serine, 3 (page 1506, footnote 5); we have developed for the first time a specific and sensitive immunoassay for trypsinogen 3 and determined the reference interval. We showed that most patients with AP have clearly increased serum concentrations of trypsinogen 3. Trypsinogen 3 reflects pancreatitis in a different way than amylase and it may thus facilitate differential diagnosis of AP of various etiologies (page 1512, left, 1st full paragraph).  
Thus, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a serum sample from a subject and measure concentration of trypsin-3 and confirm levels are elevated above normal 
	Taken together, all this would result in the practice of the method of claims 1, 2, 10, 11, and 21 with a reasonable expectation of success.


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513) as applied to claims 1, 2, 10, 11, and 21 above, and further in view of Sperl et al (US 7,608,623 B2, cited in the IDS).
Regarding claims 12 and 14, Jacob, Wilex, Artigas, and Oiva suggest all the limitations of claims 12 and 14 (see above 103), except wherein the WX-671 is a hydrogen sulfate salt.
	However, Sperl teaches an open label phase I study to investigate the bioavailability and pharmacokinetics of oral WX-671 given at four dose levels pre- and post-prandially to healthy male Subjects was carried out; the study drug was available as hard gelatin capsules containing WX-671 hydrogen Sulphate equivalent to 50 mg or 200 mg WX-671 free base (col 16, lines 17-28).  It would have been prima facie obvious for a person of ordinary skill in the art before the .


Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513) as applied to claims 1, 2, 10, 11, and 21 above, and further in view of Wilhelm et al (US 2004/0138233 A1).
	Regarding claims 13 and 15, the cited art does not explicitly teach specific enantiomers of WX-671.  
However, Wilhem teaches (Nα-2,4,6-triisopropylphenylsulfonyl-(L)-3-amidinophenylalanine is a trypsin inhibitor [0119].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the L enantiomer of the prodrug WX-671 (N-α-2,4,6-triisopropylphenylsulfonyl-3-hydroxyamidino-(L)phenylalanine-4-ethoxycarbonylpiperazide) with a reasonable expectation of success, since the prior art teaches the L-enantiomer of WX-UK1 is a trypsin inhibitor, .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513) as applied to claims 1, 2, 10, 11, and 21 above, and further in view of Saccone et al (US 8,318,657 B2) and Jenkins et al (WO 2011/133347 A1).
Jacob, Wilex, Artigas, and Oiva suggest all the limitations of claim 19 (see above 103), except wherein the pharmaceutical composition is co-administered with another treatment for pancreatitis.
However, Saccone teaches a method for the treatment of pancreatitis in a human subject comprising administering to the subject a therapeutically effective amount of a galanin antagonist (claim 1) further comprising administering the subject a therapeutically effective amount of one or more agents including an agent that suppresses production of pancreatic enzymes including gabexate mesilate (claim 11).  Jenkins teaches examples of trypsin inhibitors include gabexate mesylate (page 32, 3rd paragraph).
As such, since the combination of Jacob, Wilex, Artigas, and Oiva teaches a method of treating pancreatitis comprising administering a trypsin inhibitor, WX-671, since Saccone teaches a method of treating pancreatitis comprising administering a galanin antagonist and prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any inhibitor of trypsin) in the combination treatment suggested by Saccone for another (WX-671) with an expectation of success, since the prior art establishes that both function in similar manner, resulting in the practice of the method of claim 19 with a reasonable expectation of success.

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
The Declaration of Dr. Reza Fathi under 37 CFR 1.132 filed January 21, 2021 is insufficient to overcome the rejection of record and is addressed in the response to arguments set forth below.

Applicant argues:
The Dr. Fathi Declaration establishes that Dr. Reza Fathi, a named inventor on the instant application, can provide an opinion as to how a person having ordinary skill in the art ("PHOSITA") would read and understand the cited prior art as of the filing date of the instant application.  According to Dr. Fathi, a PHOSITA would have looked to other references to determine the type of "trypsin" disclosed and taught in Jacob.  According to the opinion of Dr. Fathi, Kylanpaa-Back et al. teaches that, at the time of the Jacob's disclosure, the term "trypsin" in the context of acute pancreatitis, refers to trypsin-1 or trypsin-2; a PHOSITA would understand that the "trypsin" disclosed and taught in Jacob corresponds to the cationic trypsin 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any proteinase inhibitor) for another (WX-671) with an expectation of success, since the prior art establishes that both function in similar manner and since the prior art teaches WX-671 is a prodrug of Compound 5 (WX-UK1). 
As set forth above, regarding the limitation confirming that trypsin-3 concentration is above the upper limit of normality, as set forth above,  it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a serum sample from a subject and measure concentration of trypsin-3 and confirm levels are elevated above normal to diagnose pancreatitis since the prior art teaches serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis; serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis; and most patients with acute pancreatitis have clearly increased serum concentrations of trypsinogen 3 which is encoded by the human trypsin 3 gene.  Thus, it is the Examiner’s position that it would have been prima facie obvious to measure concentration of trypsin-3 and confirm levels are elevated above normal to diagnose pancreatitis.	
Conclusion
	Claims 1, 2, 10-15, 19, and 21 are rejected.
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628